UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21569 Pioneer Ibbotson Allocation Series (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:July 31 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Ibbotson Allocation Series By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Ibbotson Aggressive Allocation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Ibbotson Conservative Allocation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Ibbotson Growth Allocation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Pioneer Ibbotson Moderate Allocation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. END NPX REPORT
